Waterman, J. Appellant, before its delivery, wrote his name upon the back of a promissory note, made by one F. M. Bowes, payable in four months after date, to the order of Griswold Brothers. The question presented to the court below was whether, under the circumstances attending such writing, he became a guarantor. Presumptively he placed his name there as a guarantor; this presumption may be overturned, but the burden of so doing is on the party who thus places his name upon a promissory note. We see no reason for holding the conclusion of the court below upon this controverted question of fact to have been unwarranted. Whether the guarantee was absolute or special was a question of fact, and the finding of the court below as to this matter was fully justified by the evidence. An absolute guaranty does not depend upon the use of diligence by the holder. Penny v. Crane Bros. Mfg. Co., 80 Ill. 244; Stowell v. Raymond, 83 Ill. 120; Parkhurst v. Vail, 73 Ill. 343. The judgment of the court must be affirmed. Judgment affirmed.